PD-0405-15
                                PD-0405-15                                   COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                          Transmitted 4/10/2015 11:40:08 AM
April 15, 2015                                                               Accepted 4/15/2015 3:39:16 PM
                                                                                               ABEL ACOSTA
                                                                                                       CLERK
                                        IN THE
                              COURT OF CRIMINAL APPEALS
                                      OF TEXAS



JAMES SMITH                                 §
                                            §
                 Petitioner                 §
                                            §
VS                                          §
                                            §
THE STATE OF TEXAS                          §
                                            §
                 Appellee                   §


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                              FROM THE COURT OF APPEALS
                              ELEVENTH DISTRICT OF TEXAS
                                   NO. 11-12-00095-CR



TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes James Smith, appellant in the above styled and numbered cause, and moves

for an extension of time of 45 days to file a Petition for Discretionary Review, and for good

cause shows the following:


       1. The deadline for filing a Petition for Discretionary Review is April 10, 2015.

       2. The length of the extension sought is 45 days.

       3. No previous extensions have been requested.

       4. Counsel for petitioner has been preparing a brief for Jonathan Sanchez vs. State of

Texas; Court of Appeal No. 11-14-00290-CR. Further, counsel for petitioner has been involved
in the preparation of a jury trial, Cause No. 7505, entitled State of Texas v. Jeremy Wade Grimes

which is set to begin on April 14, 2015. Counsel for petitioner was involved in the preparation

and jury trial, State of Texas vs. Narada Norman; Cause No. 11149-D in the 350th Judicial

District of Taylor County which began on March 16, 2015.


       WHEREFORE, PREMISES CONSIDERED, petitioner respectfully requests an

extension of 45 days, i.e. until May 25, 2015, to file a Petition for Discretionary Review.

                                              Respectfully submitted,


                                              Parker & Blizzard, P.L.L.C.
                                              702-C Hickory
                                              Abilene, TX 79601
                                              Tel: (325) 480-2903
                                              Fax: (866) 651-2320




                                              By:/s/ Jacob Blizzard
                                                    Jacob Blizzard
                                                    State Bar No. 24068558
                                                    Attorney for James Smith


                                 CERTIFICATE OF SERVICE

       This is to certify that on April 10, 2015, a true and correct copy of the above and

foregoing document was served on the Taylor County District Attorney's Office, Taylor County,

Texas, by facsimile transmission to 325-674-1306.




                                              /s/ Jacob Blizzard
                                              Jacob Blizzard
                                       IN THE
                             COURT OF CRIMINAL APPEALS
                                     OF TEXAS



JAMES SMITH                  §
                                            §
               Petitioner                   §
                                            §
VS                                          §
                                            §
THE STATE OF TEXAS                          §
                                            §
               Appellee                     §


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                            FROM THE COURT OF APPEALS
                            ELEVENTH DISTRICT OF TEXAS
                                 NO. 11-12-00095-CR




                                  ORDER FOR A SETTING

          On                         , 2015, the Defendant filed a Motion to Extend Time to File

Brief in Support of Petition for Discretionary Review. The Court finds that the party is entitled

to a hearing on this matter, and it is THEREFORE ORDERED that a hearing on this motion is

set for           , at        .

Signed on                                          .




                                            JUDGE PRESIDING
                                     IN THE
                           COURT OF CRIMINAL APPEALS
                                   OF TEXAS



JAMES SMITH                 §
                                          §
              Petitioner                  §
                                          §
VS                                        §
                                          §
THE STATE OF TEXAS                        §
                                          §
              Appellee                    §


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                           FROM THE COURT OF APPEALS
                           ELEVENTH DISTRICT OF TEXAS
                                NO. 11-12-00095-CR



                                         ORDER

         On                        , 2015, came on to be considered James Smith's Motion to

Extend Time to File Brief in Support of Petition for Discretionary Review, and said motion is

hereby

                                    (Granted) (Denied)




                                          JUDGE PRESIDING